Citation Nr: 1031104	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  99-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona
 
 
THE ISSUE
 
Entitlement to service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD), generalized 
anxiety disorder, and depression.
 
(The issue of entitlement to service connection for 
osteoarthritis, to include residuals of stress fractures of the 
ankles, is the subject of another decision under the same docket 
number.)
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1970 to August 
1973. 
 
This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Phoenix, Arizona, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).
 
The Veteran has claimed entitlement to service connection for 
PTSD, anxiety, and depression.  The RO denied claims of 
entitlement to service connection for PTSD and depression 
(claimed as anxiety).  The United States Court of Appeals for 
Veterans Claims (the Court) held that VA must consider 
alternative psychiatric disorders within the scope of an initial 
claim for service connection for a specific psychiatric 
disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   As the 
appellant has also been diagnosed with generalized anxiety 
disorder, in light of the holding in Clemons, and in light of the 
RO's adjudication of a broad claim for entitlement to service 
connection for psychiatric symptomatology of depression and 
anxiety, the issue is as stated on the title page.
 
 
FINDINGS OF FACT
 
1.  The Veteran's statements regarding his in-service stressors 
are of minimal probative value and raise grave questions as to 
his credibility.
 
2.  The appellant has not been diagnosed with PTSD based on an 
independently verified in-service stressor.
 
3.  A psychosis was not compensably disabling within a year of 
the Veteran's separation from active duty.

4.  There is no competent or credible evidence of a nexus between 
any diagnosed psychiatric disorder, to include a major depressive 
disorder and generalized anxiety disorder, and service.

CONCLUSION OF LAW
 
An acquired psychiatric disorder, to include PTSD, depression, 
and generalized anxiety disorder, was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.307. 3.309 (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
April and October 2002, June 2003, and March 2008 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will attempt 
to obtain.  The claim was most recently readjudicated in March 
2010.  The RO provided notice of the regulation regarding a PTSD 
claim based on an in-service personal assault in the July 2008 
supplemental statement of the case.  


VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as warranted 
by law, afforded a VA examination.  The RO obtained the Veteran's 
service and personnel treatment records and VA treatment 
records.  The appellant submitted records from the Social 
Security Administration.  The RO in September 2003 contacted the 
Jacksonville, North Carolina, Police Department in an attempt to 
verify one of the claimant's in-service stressors.
 
The Veteran alleges that his service treatment records are 
incomplete.  In particular, he asserts that he was treated in 
service for ankle and head injuries.  The Board acknowledges that 
the claimant's entrance examination is not of record.  The 
Veteran, however, completed a replacement report of medical 
history in November 1971.  Therefore, his entrance examination 
report has been missing since 1971, well before the alleged 
assault in 1972 that purportedly necessitated treatment for a 
head injury.  In a separate decision regarding entitlement to 
service connection for osteoarthritis, the Board has directed the 
RO to search for hospitalization records for treatment of ankle 
symptomatology in 1970 and 1971, also well before the alleged 
1972 assault.  Significantly, however, while the appellant 
reported a history of foot trouble in service, as well as several 
other disorders, he specifically denied any history of a head 
injury at his separation examination.  This raises grave doubts 
as to the credibility of the appellant's assertions.  Indeed, 
while the appellant is competent to report his own experience, 
the Board may consider his personal interest in the outcome of a 
case when evaluating his credibility.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (a pecuniary interest may be found to affect 
the credibility of testimony.)  

The Board places greater weight on the claimant's medical history 
at the time of his separation from service than on his current 
claim of entitlement to monetary compensation based on a 
retrospective recollection of sustaining a head injury in 
service.  Simply put, the Board finds that the Veteran is not 
credible.  Therefore, another search for missing service 
treatment records regarding treatment of an alleged head injury 
is unnecessary, and the Board finds that his service treatment 
records are sufficiently complete for the purpose of adjudicating 
the claim of entitlement to service connection for a psychiatric 
disorder.
 
VA did not provide the Veteran with an examination in connection 
with his claim.  The Board finds that an examination was not 
necessary to decide the merits of this claim.  Under the VCAA, VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Admittedly, the threshold for the duty to provide an examination 
is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 Here, however, the evidence of record is sufficient to decide 
the claim.  
 
While the Veteran has a diagnosis of PTSD, his alleged in-service 
stressors are not verified.  As a noncombat veteran, his 
statements alone cannot establish the existence of a stressor. 
 Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Without a 
corroborated stressor, there is no reason for VA to provide an 
examination or obtain an opinion in connection with this part of 
the claim.
 
With respect to entitlement to service connection for a 
psychiatric disorder other than PTSD, the Veteran's service 
treatment records do not show a diagnosis of a psychiatric 
disorder and the competent medical evidence of record 
preponderates against finding that a psychiatric disorder other 
than PTSD is related to active service.  In light of the lack of 
competent medical evidence showing that a psychiatric disorder 
other than PTSD, or signs and symptoms of that disability may be 
associated with active service, there is no reason for VA to 
provide an examination or obtain an opinion in connection with 
this part of the claim.
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.
 
Governing law and regulations
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d).
 
Service connection for PTSD requires medical evidence diagnosing 
the disorder in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between the current symptoms and 
an in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
If a stressor claimed by a veteran is related to that claimant's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the claimant's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a claimant 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the claimant's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39852 (July 12, 2010).  
This liberalized regulation does not apply in this case, however, 
since the appellant is not claiming a stressor based on fear of 
hostile military or terrorist activity. 
 
In non-combat cases of PTSD involving an allegation of personal 
assault, more particularized requirements are established to 
verify whether the alleged stressor actually occurred.  Patton v. 
West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence 
from sources other than the Veteran's service records may 
corroborate the appellant's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; and/or statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is another type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not limited 
to, a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 C.F.R. 
§ 3.304(f)(3).
 
Analysis
 
The Veteran alleges that he has PTSD as a direct result of being 
the victim of three assaults.  The first was a purported assault 
by a group of civilian youths in Jacksonville, North Carolina, in 
1971.  The second was a purported robbery with a knife by fellow 
Marines on a train in France on New Year's Day in 1972, which was 
not formally investigated.  The third was a purported barroom 
assault by a fellow Marine in Greece in 1972, which resulted in 
getting stitches and having an infection.  See, e.g., December 
2002 stressor statement.  Significantly, however, the evidence 
does not corroborate the appellant's assertion that he was the 
victim of an in-service assault at any time during his military 
service.  His service treatment and personnel records are 
completely negative for evidence of any such incidents.  The 
service personnel records do not corroborate his assertion that 
he was put on a 10-day restriction following the barroom 
altercation.  Moreover, the service treatment records do not show 
any treatment for a head injury in 1972.  Indeed, while the 
Veteran listed several specific problems at separation he 
specifically denied any history of head injuries, and the 
separation examination did not reveal the presence of any 
residual scar, let alone any residual head injury.
 
As for the first two assaults, the Veteran has not supplied any 
evidence, such as statements from former fellow Marines, setting 
forth the details of the first two events.  The Jacksonville, 
North Carolina, Police Department in September 2003 indicated 
that no written report was available to corroborate the Veteran's 
assertion of an assault.  

In May 2009, the appellant submitted a statement from a fellow 
Marine who said that he saw the Veteran being assaulted in-
service.  The November 1997 a VA general medical examination 
revealed a small, well-healed scar on the occipital area of the 
skull with a non-tender depression under the scar.  While this 
examination report establishes that the appellant now has a head 
scar it does not establish when he incurred a head injury.  The 
Board places greater weight on the Veteran's specific denial of a 
history of a head injury at his 1972 separation examination, on 
the absence of a head scar at that 1972 examination, and on the 
lack of service treatment records showing treatment for a head 
injury, than on the appellant's current assertion that he was the 
victim of in-service assaults in a bar and the statement of a 
fellow serviceman prepared decades postservice.  In light of the 
records prepared in-service, the appellant's current statements 
regarding his in-service stressors are of minimal probative value 
and raise grave questions as to his credibility.  Cartright. 
 
Taken together, the evidence preponderates against finding that 
any alleged stressor actually occurred.  The only evidence to the 
contrary comes from the Veteran and from a fellow Marine.  As 
noted above, the appellant's statements, and the statement of a 
fellow Marine, by themselves, are not sufficient.  Absent 
credible corroborating evidence that the claimed in-service 
stressor actually occurred, the appellant cannot meet the 
criteria for service connection for PTSD.  Accordingly, 
entitlement to service connection for PTSD is not warranted.  
 
Turning to the question of entitlement to service connection for 
a psychiatric disorder other than PTSD, a December 2003 VA 
treatment record shows diagnoses of major depressive and 
generalized anxiety disorders.  The Board has reviewed all of the 
evidence of record to include service treatment records, Social 
Security, VA treatment, and VA examination records.  
Significantly, post-service treatment records and examination 
reports do not include any opinion linking any psychiatric 
disorder other than PTSD to service.  These records also do not 
reveal any competent evidence of a psychosis during service or a 
compensably disabling psychosis within a year of the Veteran's 
separation from active duty.  
 
A review of the service treatment records, including the 
Veteran's August 1973 separation examination, reveals no finding 
or diagnosis of a chronic psychiatric disability.  While the 
claimant reported a history of nervous trouble on the November 
1971 replacement report of medical history and at his separation 
examination, he denied frequent trouble sleeping, frequent or 
terrifying nightmares, or depression or excessive worry.  More 
significantly, despite his in-service complaint, the appellant 
was clinically evaluated as psychiatrically normal, and a 
psychiatric disorder was not diagnosed.  
 
The Veteran has submitted a newspaper article suggesting a link 
between head injuries and depression.  Standing alone, the 
newspaper article is a general article, and it does not discuss 
the particulars of this appellant's claim.  Hence, it is not 
sufficient.   Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. 
West, 11 Vet. App. 509 (1998).  Also, as noted above, the Board 
does not find the claimant credible as to his assertion of an in-
service head injury during a barroom assault.
 
There is competent evidence that the Veteran has had anxiety and 
depressive disorders, however, without competent and credible 
evidence linking any current disorder to service the benefit 
sought on appeal cannot be granted.  
 
The claim is denied.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 


ORDER
 
Entitlement to service connection for a psychiatric disorder, to 
include PTSD, generalized anxiety disorder, and depression, is 
denied.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


